Title: To Benjamin Franklin from ——— Millet, 20 January 1783
From: Millet, ——
To: Franklin, Benjamin


Monsieurparis ce 20 Janvier 1783
J’ai lhonneur de Vous adressér cy joint Le Mémoire des Marchandises d’Epicéries que je Vous ait fournie, jespere que Vous Vouderez bien Employer Votre autorité pour Scavoir ce qu’est devenus Le S. duchemin Votre Me. d’hotel ne le connoissant point jaurais crû Manquer Si jeû refuses crédit Sachant que Les Marchandises etoient pour Votre consommation, et La justice dont Vous êtes Le Modêle me rassure que je ne perderez point cette Somme. Jai vû m Sude auquel Vous aviez recomandé le S. duchemin pour le faire entrer a La charité mais il ne La point Vu et est tres faché d’avoir manqué cet occasion de Vous prouver son Sincere Attachement.
Jai lhonneur dêtre avec Un Tres profond respect Monsieur Votre tres humble et tres obeissant serviteur
MilletEpicier droguiste rue betizy [Béthisy] a paris

Par les recherches que jai faites jai Scû que le nommé jourdain Votre porteur d’Eau, et qui reste au Nouvelle Eau avait conduit ses malles a La Villette. Il est partie pour compiegne et est Surement chez son frere a lhotel Barillet rue du Vieux pont A Compiegne.
Jai tout Lieu desperer Monsieur que Voulant employer Votre crédit il ne balencera point a payer.

